FILED
                            NOT FOR PUBLICATION                             JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SABABU BADILI ROUNTREE,                          No. 08-55272

               Petitioner - Appellant,           D.C. No. CV-06-01204-IEG

  v.
                                                 MEMORANDUM *
JAMES E. TILTON, Acting Secretary of
the California Department of Corrections
and Rehabilitation; ROBERT A. HOREL,
Warden,

               Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Irma E. Gonzalez, Chief Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Sababu Badali Rountree appeals from the district court’s judgment denying

his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 2253, and we affirm.

      Rountree contends that trial counsel was ineffective by: (1) failing to order

testing of the victim’s clothing for gunshot residue; (2) failing to obtain an expert

witness to testify regarding the mental state of the key eyewitness to the shooting;

and (3) failing to investigate the possibility of introducing experimental evidence

regarding how long the hood of Rountree’s car, found near the crime scene, would

have stayed warm given weather conditions on the night of the crime. The record

indicates that the state court’s rejection of these claims was not an unreasonable

application of clearly established Supreme Court precedent. See 28 U.S.C.

§ 2254(d); see also Strickland v. Washington, 466 U.S. 668, 687 (1984).

      Rountree further contends that the trial court violated his due process rights

by admitting propensity evidence. As Rountree concedes in his reply brief, this

contention is foreclosed by Alberni v. McDaniel, 458 F.3d 860, 863-67 (9th Cir.

2006). See Mejia v. Garcia, 534 F.3d 1036, 1046 (9th Cir. 2008).

      AFFIRMED.




                                           2                                    08-55272